> > > > Exhibit 10.2
> > > > 
> > > > FIRST AMENDMENT TO SALE-PURCHASE AGREEMENT

    THIS FIRST AMENDMENT TO SALE-PURCHASE AGREEMENT (this "Amendment"), is dated
as of December 4, 2009 (the "Amendment Effective Date"), by and between UQM
PROPERTIES, INC., a Colorado corporation ("Purchaser"), and HOLDEN PROPERTIES
COLORADO II, LLC, a Minnesota limited liability company ("Seller").

> > > > > > > > > 

RECITALS

Seller and Purchaser are parties to that certain Sale-Purchase Agreement, dated
as of November 4, 2009 (the "Existing Agreement"), pertaining to that certain
improved real property commonly known as 4120 Specialty Place, Longmont,
Colorado, as more particularly described in the Original Agreement (the
"Property"). Any capitalized term used, but not defined, in this Amendment will
have the meaning given to such term in the Existing Agreement.

Seller and Purchaser desire to amend the Existing Agreement on the terms and
conditions set forth herein.

> > > > > > > > 

      AGREEMENT

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained in this Amendment and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Purchaser and Seller
hereby agree as follows:

Amendments to Existing Agreement.
> >  a. Supplementing Section 8.1 of the Existing Agreement, Seller shall
> >     deliver at the Closing the following:

> > 

An assignment of all of Seller's right, title and interest in and to that
certain Oil and Gas Lease, dated May 17, 1972, recorded August 4, 1972 among the
real estate records of the Clerk and Recorder of Weld County, Colorado in Book
673 at Reception No. 1595016, as previously amended or assigned. Such assignment
shall be substantially in the form received by Seller upon Seller's purchase of
the Property.

A termination of that certain Lease between Seller, as lessor, and Holden Direct
Marketing Group, Inc., as lessee, and the Memorandum thereof recorded May 31,
2007 among the real estate records of the Clerk and Recorder of Weld County,
Colorado at Reception No. 3479641, in form and substance sufficient for the
Title Company to omit any exception as to such lease or memorandum in
Purchaser's title insurance policy for the Property.

> >  b. Purchaser shall receive from Seller at Closing a credit against the
> >     Purchase Price in the amount of $10,000.

Purchaser's Notice

. This Amendment will constitute Purchaser's Notice, that Purchaser has elected
to proceed forward with the Closing pursuant to clause (a) of Section 19.1 of
the Existing Agreement.

Ratification of Existing Agreement

. Except as expressly amended pursuant to the terms of this Amendment, the
Existing Agreement shall remain in full force and effect in accordance with its
original terms, and the Existing Agreement, as amended pursuant to this
Amendment, is hereby ratified by Purchaser and Seller. From and after the date
hereof, references in the Existing Agreement to "this Agreement" shall be deemed
to be references to the Existing Agreement, as amended by this Amendment.. In
the event of a conflict between the terms of the Existing Agreement and the
terms of this Amendment, the terms of this Amendment shall control. Electronic
Delivery; Counterparts. This Amendment may be executed in multiple counterparts,
each of which shall be deemed an original and all of which when taken together,
shall constitute a whole. This Amendment shall be fully executed when each party
whose signature is required has executed at least one counterpart
notwithstanding that all parties have not executed the same counterpart. The
parties agree that signatures to this Amendment transmitted by facsimile or
electronic mail delivery shall be binding as if they were original signatures.

 

[Signatures on Following Page]

 

> 

IN WITNESS WHEREOF, this Amendment has been duly executed by the parties hereto
as of the Amendment Effective Date.

> Seller:
> 
> HOLDEN PROPERTIES COLORADO II, LLC,a Minnesota limited liability company
> 
> By: /s/ GEORGE T. HOLDEN Name: George T. Holden Title:    Chief Manager
> Purchaser: UQM PROPERTIES, INC., a Colorado corporation By:
>                                          Name:
>                                          Title:   
>                                         

> > > > > > > > >  

IN WITNESS WHEREOF, this Amendment has been duly executed by the parties hereto
as of the Amendment Effective Date.

> Seller:
> 
> HOLDEN PROPERTIES COLORADO II, LLC,a Minnesota limited liability company
> 
> By:                                          Name:
>                                          Title:   
>                                          Purchaser: UQM PROPERTIES, INC., a
> Colorado corporation By: /s/ WILLIAM G. RANKIN Name: William G. Rankin
> Title:    President

 

> > > > > > > > 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

> > > >  

 